DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a middle portion extending between the first loop-shaped support and the second loop-shaped support and a prosthetic mitral valve configured to be arranged against the core of the first loop-shaped support” and “the first loop-shaped support, the second loop-shaped support and the middle portion are formed continuously to form the curved body” and “at least a part of the second loop-shaped support extending from the second end has a larger radius of curvature than at least a part of the first loop-shaped support” as claimed in claim 1. The specification does not describe a middle portion or a prosthetic mitral valve configured to be arranged against a core of the first loop-shaped support. In addition, the specification fails to provide support for a second end having a larger radius of curvature, the specification does not mention the radius of curvature.
Response to Arguments
In light of the amendment to remove the limitation “a prosthetic mitral valve configured to be supported within the native mitral valve by at least the second loop-shaped support” from claim 1, the examiner has withdrawn the previous 112(a) rejection.
Applicant’s terminal disclaimer has been approved on October 22, 2022. Therefore, the examiner has withdrawn the previous double patenting rejection over application 17/246,683.
Applicant's arguments filed 10/21/2022 have been fully considered but they are not persuasive. Applicant argues on pages 7-8, Ortiz does not disclose a tube-shaped flexible material being arranged onto the core of the second loop-shaped support. The examiner respectfully disagrees. As stated in the advisory action page 3, the “tube-shaped flexible material can be the flange 50 or apart of the flange 50, or an outer layer of material based on [0019], [0030], [0051], and [0123]).”  Wherein, the specification further supports the flexible material 52 to be co-axial with the loop shaped support 42 and comprise of a flange surface 54 extending downwards out from the body. The claims do not require a flange surface that extends outward, downwards out from the flexible material. Therefore, Ortiz’s disclosure of an inner core 342 surrounded by an outer layer 344 of flexible fabric (see Figures 10 and 42-43 and column 10, lines 40-61) would meet this limitation.
Applicant argues on page 7, Ortiz does not disclose the core of the first loop-shaped support is arranged against the heart valve prosthesis. Applicant argues, Ortiz discloses that a prosthetic valve is attached to an outer covering. The examiner respectfully disagrees. The claims only required the core of the first loop-shaped support is arranged against the heart valve. The claim does not preclude the core from having any other material on it. In fact, claim 9 further limits the core to comprise a metal and a tube-shaped flexible material. Furthermore, applicant’s drawings, see Figures 2-15 provides a loop-shaped support comprising a core 41 and a flange unit 50 made of a tube-shaped flexible material 52 and flange surface 54 to be arranged against the heart valve prosthesis. There is no disclosure supporting only a core to be arranged against the heart valve prosthesis. Therefore, Ortiz’s disclosure of an inner core 342 surrounded by an outer layer 344 of flexible fabric (see Figures 10 and 42-43 and column 10, lines 40-61) arranged against a prosthetic heart valve meets the limitation.
Applicant argues on page 9, the Advisory action states that the Examiner notes a lack of support in the present application for “an uncoated core of the first loop-shaped support to be arranged against the prosthetic mitral valve.” No pending claim recites “an uncoated core.” The examiner respectfully disagrees. Applicant argues on page 7, the “core” of the first loop-shaped support is arranged against the heart valve prosthesis and further emphasized “a tube-shaped flexible material being arranged onto the core of the second loop-shaped support.” Therefore, the examiner interpreted the argument on page 7 was intended to suggest the first loop-shaped support to comprise only a core and a tube-shaped flexible material being arranged onto the core of the second loop-shaped support.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-2, 4-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 was amended to include the limitation “a prosthetic mitral valve configured to be arranged against the core of the first loop-shaped support.” However, the specification and figures do not provide support for a prosthetic heart valve to be arranged against a core of the first loop-shaped support. The specification provides support for a flange unit used for carrying or fixation of a prosthetic valve, wherein the flange unit is made of a tube-shaped flexible material and flange surface to be arranged against the heart valve prosthesis (see applicant’s publication paragraph [0109]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-16, 18-20, 23-24 and 26-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ortiz et al. U.S. Patent 6,419,696 in view of Tremulis et al. U.S. Publication 2003/0069593.

    PNG
    media_image1.png
    262
    262
    media_image1.png
    Greyscale

Regarding Claim 1, Ortiz et al. discloses a kit for replacement of a native mitral valve 18 (as seen in Figures 42-43), comprising: a loop-shaped element 340 having a core 342, a first end, a second end, and a curved body between the first and second ends and having a longitudinal center axis and having at least two full turns (as seen in Figures 2A-3, 8 and 36), wherein the curved body comprises a first loop-shaped support, a second loop-shaped support, and a middle portion extending between the first loop-shaped support and the second loop-shaped support (as seen in Figures 2A-3 and 36), wherein the first loop-shaped support extends from the first end, is sized for positioning on an atrial side of the native mitral valve (as seen in Figure 42), and at least a part of the first loop-shaped support has an open arcuate shape, the second loop-shaped support extends from the second end and is sized for positioning on a ventricular side of the native mitral valve (as seen in Figure 42), the first loop-shaped support, the second loop-shaped support, and the middle portion are formed continuously to form the curved body (as seen in Figures 2A-2C, wherein Ortiz et al. discloses the device 340 is constructed generally as described for the previous embodiments comprising a coil-shaped repair device, see column 10, lines 40-50); a prosthetic mitral valve 330 configured to be arranged against the core of the first loop-shaped support (as seen in Figure 42 and column 10, lines 60-67, the valve is supported by the entire first-loop shaped support, column 10, lines 40-613). In addition, Ortiz et al. discloses tube-shaped flexible material is arranged against the prosthetic mitral valve (an outer layer 344 coating the core 342 forms the flexible material arranged all along the curved body including against the prosthetic mitral valve). However, Ortiz et al. does not expressly disclose at least a part of the second end portion extending from the second end has a larger radius of curvature than at least a part of the first end portion. Tremulis et al. teaches a loop-shaped element 10 in the same field of endeavor for repairing or reshaping a heart valve (paragraph [0003]), the loop-shaped element 10 comprises a core 12 and an outer layer 64 coating the core (as seen in Figures 10A-10B and paragraph [0049]), wherein the loop-shaped element 10 has a first end, a second end, and a curved body between the first and second ends and having a longitudinal center axis. Tremulis et al. further teaches a first end portion 14 and a second end portion 12, wherein the second end portion extending from the second end has a larger radius of curvature than at least part of the first end portion (as seen in Figures 7A and 10A and paragraph [0044]) for the purpose of bringing the valve leaflets closer to the center to capture tissue between the rings and reduce dilation of the valve minimize leakage and regurgitation (paragraph [0044]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the outer layer of Ortiz to further include a second end portion extending from the second end has a larger radius of curvature than at least part of the first end portion as taught by Tremulis et al. for the purpose of bringing the valve leaflets closer to the center to capture tissue between the rings and reduce dilation of the valve minimize leakage and regurgitation.
Regarding Claim 2, Ortiz et al. discloses wherein the loop-shaped element is configured to be rotated into position through the native mitral valve and during rotation into position, the second end is a leading end (as seen in Figures 2B-2C, Ortiz et al. discloses how the wherein the loop-shaped element comprising a second end is the leading end).
Regarding Claim 4, Ortiz et al. discloses wherein the open arcuate shape is less than a full turn (as seen in the annotated Figure 8 above).
Regarding Claim 5, Ortiz et al. discloses wherein at least a part of the curved body overlaps itself to form a coil structure (as seen in annotated Figure 8 above and Figure 42, the undulations are coiled shaped for all the embodiments).
Regarding Claim 6, Ortiz et al. discloses wherein when the loop-shaped element is positioned at the native mitral valve, the loop-shaped element creates a pinch of the valve tissue between the first and second end portions and the middle portion extends through a natural opening in the natural mitral valve (as seen in Figure 42 and column 10, lines 40-61).
Regarding Claim 7, Ortiz et al. discloses wherein the loop-shaped element comprises a shape memory material (column 2, lines 9-26 and column 2, lines 55-67 and column 3, lines 1-5 and column 10, lines 40-61 and as seen in Figure 8).
Regarding Claim 8, Ortiz et al. discloses wherein the core comprises a metal (column 2, lines 37-42 and column 5, lines 50-67).
Regarding Claim 9, Ortiz et al. discloses wherein the tube-shaped flexible material (e.g. the outer layer of the loop-shaped element) is made of a material that is softer than the core (column 5, lines 50-67).
Regarding Claim 10, Ortiz et al. discloses wherein the outer layer of the loop-shaped element is made of a textile (column 2, lines 9-15 and column 2, lines 26-30 and column 5, lines 60-67 and column 10, lines 20-40 and column 10, lines 61-67).
Regarding Claim 11, Ortiz et al. discloses wherein tube-shaped flexible material (e.g. the outer layer comprises a material that is flexible, made from PTFE (see claims 9 and 12, 13), therefore, the material is fully capable of performing the function of enhancing growth of endothelia. The examiner interprets the limitation the material of the outer layer enhances growth of endothelia to be an intended use of the flexible material. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claims 12, 13, 15, Ortiz et al. discloses the tube-shaped material (e.g. the outer material) comprises a flexible material (as seen in Figures 2A-3 and 42). However, in the embodiment used in the rejection above Figure 42 does not expressly disclose wherein the outer layer of the loop-shaped element comprises a flexible woven material, wherein the flexible woven material is polyethylene or polytetrafluoroethylene and wherein the flexible woven material conforms to the prosthetic mitral valve. In an alternative embodiment as seen in Figures 10-11, Ortiz et al. teaches a loop-shaped element comprising an inner core surrounded by a sleeve 84, the sleeve is formed from PTFE, Teflon for the purpose of providing a low friction material that functions to ease insertion of the device through the valve annulus (column 6, lines 59-67 and column 7, lines 1-10). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the outer layer of Figure 42 to further include PTFE or Teflon as taught in Figures 10-11 for the purpose of providing a low friction material that functions to ease insertion of the device through the valve annulus.
Regarding Claim 14, Ortiz et al. does not expressly disclose wherein the flexible woven material has a rough, holed or porous surface. Tremulis et al. teaches a loop-shaped element 10 in the same field of endeavor for repairing or reshaping a heart valve (paragraph [0003]), the loop-shaped element 10 comprises a core 12 and an outer layer 64 (e.g. tube-shaped flexible material) coating the core (as seen in Figures 10A-10B and paragraph [0049]), wherein the outer layer is formed from a polyester that is made porous to promote tissue ingrowth and endotheliazation of the device (paragraph [0049]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the outer layer of Ortiz to further include a flexible woven material that is porous as taught by Tremulis et al. for the purpose of having a material that promotes tissue ingrowth and endotheliazation of the device.
Regarding Claim 16, Ortiz et al. discloses wherein the loop-shaped element has a cross- sectional shape that is round (as seen in Figures 2C and 42).
Regarding Claim 18, Ortiz et al. discloses wherein at least a portion of the curved body of the loop-shaped element assumes a coil or helical shape having an open circular form when delivered to the native mitral valve (as seen in Figures 2A-3, 7, 39A-39C).
Regarding Claim 19, Ortiz et al. discloses wherein the loop-shaped element has a coil or helical shape having an open circular form (as seen in Figures 2B-3, 7 and 42).
Regarding Claim 20, Ortiz et al. discloses wherein the loop-shaped element is curved along an entire length of the loop-shaped element (as seen in Figures 2A-3, 7, 39A-39C and 42).
Regarding Claim 23, the limitation “wherein the second end portion is configured to be rotated into position during delivery of the loop-shaped element to the native mitral valve” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 24, Ortiz et al. discloses wherein delivery of the loop-shaped element causes a portion of the native mitral valve tissue to be trapped between the first and second end portions (column 1, lines 60-67 and column 2, lines 1-10).
Regarding Claim 26, the limitation wherein the loop-shaped element “is configured to be compressed or straightened into a delivery shape, before delivery to the native mitral valve” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 27, the limitation wherein the loop-shaped element “is configured to change from the delivery shape after delivery to the native mitral valve” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claims 17 and 28-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ortiz et al. U.S. Patent 6,419,696 in view of Tremulis et al. U.S. Publication 2003/0069593 as applied in the rejections above and further in view of Casanova U.S. Publication 2006/0100697.
Regarding Claim 17, Ortiz et al. discloses a substantially rounded outer segment (see Figure 42, shows cross section of the outer layer being rounded). However, Ortiz et al. does not expressly disclose wherein the loop-shaped element has a cross-sectional shape that is substantially flattened at an inner segment. Casanova teaches a loop-shaped element in the same field of endeavor to enhance the competence of a repaired valve (paragraph [0006]), the loop-shaped element has a cross-sectional shape that is substantially flattened inner core 105c and a rounded outer member 115 (see Figure 5C) for the purpose of providing stiffness in certain directions and flexibility in other directions with respect to the annuloplasty ring (paragraph [0041]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ortiz’s loop-shaped element to further include a substantially flattened inner core and a rounded outer member as taught by Casanova for the purpose of providing stiffness in certain directions and flexibility in other directions with respect to the annuloplasty ring.
Regarding Claims 28, 29, 30, Ortiz et al. does not expressly disclose wherein at least a part of the curved body forms a coil or helical structure that includes at least two and a half turns, wherein at least the middle portion is included in the coil or helical structure, wherein at least some parts of the first and second end portions are included in the coil or helical structure. Casanova teaches a loop-shaped element in the same field of endeavor to enhance the competence of a repaired valve (paragraph [0006]), the loop-shaped element comprising a first end, a second end, and a curved body between the first and second ends forming a coil structure, wherein the curved body that includes at least two and a half turns (see Figure 1) having a first and second end portions and middle portion is included in the coil structure for the purpose of exhibiting a suitable expanded form that corresponds to the valvular annuli to which the device are to be attached (paragraph [0040]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ortiz’s loop-shaped element to further include a curved body that includes at least two and half turns as taught by Casanova for the purpose of exhibiting a suitable expanded form that corresponds to the valvular annuli to which the device is to be attached.
Claims 21-22 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ortiz et al. U.S. Patent 6,419,696 in view of Tremulis et al. U.S. Publication 2003/0069593 as applied in the rejections above and further in view of Keranen et al. WO 2006/091163 A1.
Regarding Claims 21, 22, 25, Ortiz et al. does not expressly disclose wherein at least part of the first loop-shaped support has a first pitch, the second loop-shaped support has a second pitch, and the second pitch is greater than the first pitch, wherein during delivery of the loop-shaped element to the native mitral valve, the second pitch being greater than the first pitch diminishes a risk that the loop-shaped element is caught by chords of the native mitral valve and wherein an outer boundary of the second end portion being greater than an outer boundary of the first end portion creates a pinch of the tissue of the native mitral valve between the first and second end portions. Keranen et al. teaches loop-shaped element in the same field of endeavor comprising a first end, a second end, and a curved body between the first and second ends (as seen in Figures 2-3, 4A-4B and 5), the loop-shaped element having an inner core covered by an outer layer (column 6, lines 15-25). Keranen et al. further teaches the end portion of the loop-shaped element has a greater pitch than the rest of the coil-shaped member for the purpose of reducing the risk of the coiled-shaped element getting stuck in the chords during insertion into the ventricle (column 5, lines 13-30). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ortiz’s loop-shaped element to have a greater pitch than the rest of the coil-shaped member as taught by Keranen for the purpose of reducing the risk of the coiled-shaped element getting stuck in the chords during insertion into the ventricle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774